Citation Nr: 9918993	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  94-17 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder to include arthritis.  

2.  Entitlement to service connection for a left knee 
disorder to include arthritis.  

 
REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from March 1967 to December 
1970.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1991 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) which, in 
pertinent part, increased the evaluation for the veteran's 
service-connected right lower extremity thrombophlebitis with 
cellulitis and venous stasis changes from 10 to 30 percent.  
In June 1992, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  In 
April 1993, the RO denied service connection for a right knee 
disorder to include arthritis and a left knee disorder to 
include arthritis and increased evaluations for the veteran's 
service-connected right leg and thigh gunshot wound residuals 
including retained foreign bodies and left thigh gunshot 
wound residuals with retained foreign bodies.  In September 
1993, the veteran was afforded a hearing before a VA hearing 
officer.  In May 1996, the Board denied increased evaluations 
for right lower extremity thrombophlebitis with cellulitis 
and venous stasis changes, right thigh gunshot wound 
residuals, and left thigh gunshot wound residuals and 
remanded the issues of the veteran's entitlement to service 
connection for a right knee disorder and a left knee disorder 
to the RO for additional development of the record.  

In February 1999, the RO, in pertinent part, granted a total 
rating for compensation purposes based on individual 
unemployability.  In February 1999, the veteran expressly 
informed the Board in writing that, "based on the VA's 
latest decision of 02/12/1999, I request that all outstanding 
issues currently on appeal be withdrawn."  The veteran has 
been represented throughout this appeal by AMVETS.  



FINDINGS OF FACT

1.  A February 1999 written statement from the veteran 
expressly withdrew his substantive appeal from the denial of 
service connection for a right knee disorder to include 
arthritis.  

2.  A February 1999 written statement from the veteran 
expressly withdrew his substantive appeal from the denial of 
service connection for a left knee disorder to include 
arthritis.  


CONCLUSIONS OF LAW

1.  The issue of the veteran's entitlement to service 
connection for a right knee disorder to include arthritis has 
been withdrawn and no allegation of error of fact or law 
remains.  38 U.S.C.A. § 7105(d)(5) (West 1991); 38 C.F.R. 
§ 20.204 (1998).  

2.  The issue of the veteran's entitlement to service 
connection for a left knee disorder to include arthritis has 
been withdrawn and no allegation of error of fact or law 
remains.  38 U.S.C.A. § 7105(d)(5) (West 1991); 38 C.F.R. 
§ 20.204 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In February 1999, the veteran expressly informed the Board in 
writing that, "based on the VA's latest decision of 
02/12/1999, I request that all outstanding issues currently 
on appeal be withdrawn."  The Board observes that an 
appellant may withdraw his substantive appeal in writing at 
any time prior to the Board's promulgation of a decision.  38 
C.F.R. § 20.204 (1998).  The Board finds that the veteran's 
February 1999 written statement effectively withdrew his 
substantive appeal.  Therefore, the Board concludes that no 
allegation of fact or law remains.  In the absence of such 
assertions, the appeal should be dismissed.  38 U.S.C.A. 
§ 7105(d)(5) (West 1991).  
ORDER

The appeal is dismissed.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

